Case 6:20-cv-00474-ADA Document 85-10 Filed 03/17/21 Page 1 of 19




          EXHIBIT 10
                       Case 6:20-cv-00474-ADA Document 85-10 Filed 03/17/21 Page 2 of 19
   04/08/08            15: 26 FAX 613 230 88_21____                         MARKS & c~~_K_ _ _                                  RECEIVED     ~ 018
----·                  ---·         --                                                                                      OENTRALFAXCENTEA
                                                                                                                                 APR O8 2008

             I CER1'1FlCA'IE OFTRANSMISSlONBYFACSIMILE (37 CFR ~ I                                                                         Docket No.
                                                                                                                                          13598-US

               Applicant(s):          Attaullah ZABIHI, et al.


                       Serial No.                        Filing Date                                    Examiner                             Group Art Unit
                     10/227,863                    August 27, 2002                           LY. Anh Vu H                                2616

                Invention: STACKABLE VIRTUAL AREA NETWORK PROVISIONING IN BRIDGl=D NETWORKS




                I hereby certify that this   Response to Final Action mailed Januarv 8, 2008
                                                                                      (ltkntlfjl 9pe ofcarrapandenct)
                is being facsimile transmitted to the United States Patent and Trademar1<s Office (Fax. No.                         571-273-8300
                                                                                                                                   -------
                                AprilB,2008
                on ----:.....,(Dai=-~),,___ _ __


                                                                                                              Carolynn Irvin
                                                                                           (TypM or Printed NtmU!. of Pmtm Slgnl.tt.g Cutip.Clltl!)



                                                                                                ~~

                                                Note: E11cll papeT mast have illl Ol"n ,er-tific.afioa or mailing.




 PAGE 18/18 *RCVD AT 41812008 3:34:57 PM [Eastern Daylight Time] 1 SVR:USPTO.fFXRF-6134 1 DNIS:2738300' CSID:613 230 8821 •DURATION (mm-ss):04-14
                       Case 6:20-cv-00474-ADA Document 85-10 Filed 03/17/21 Page 3 of 19
        04/08/08        15:23 FAX 613 230 8821                                                                              RECEIVED
-~~--..----~~----·--                                                    _MARK_s_&_C~LE_R_R: _ _ _ _            --C,t;;ENTRAL FAX Cl::~001

                                                                                                                          APR O8 2008

                                           TRANSM1Tl'AL LETTER
                                              (General Patent Pending)
                                                                                                              II
                In Re Application Of: Attaullah ZABIHI, et al.


                       Serial No.                        Filing Date                          Examiner.                         Group Art Unit
                  10/227,863                       August 27, 2002                     LY, Anh Vu H                         2616
                 Title: STACKABLE VIRTUAL AREA NETWORK PROVISIONING IN BRIDGED NETWORKS




                                                 TO THE ASSISTANT COMMISSIONER FOR PATENTS:

               Transmitted herewith is:

                   - Response to Final Action mailed January 8, 2008
                   - Certificate of Transmission by Facsimile (1)


               In the above identified application.

                  IZI No additional fee is requied.
                  D   A check in the Amount of                     is attached.
                  O   The assistant Commissioner is hereby authorized to charge and credit Deposit Account No.
                      as described below. A duplicate copy of this sheet is enclosed.
                        Cl     Charge the amount of
                        CJ    Credit any overpayment
                        CJ    Charge any additional fee required.




                                                                                  Dated:          April8,2008
                                          Slgn"'1.lrt!

                   S. Mark Budd
                   53,880
                                                                                               I eertify thal lhiG document and fee being deposited
                 Marks & Clerk Canada                                                          on                       with the U.S. PoslBI Ser.ice as
                 P.O. Box957                                                                   first dass mail under 37 C.F .R. 1.8 and addressed to the
                 Station B.                                                                    Assistant Commi!ilsloner for Patents, YVa$hington. D.C.
                                                                                               20231.
                 Ottawa, ON, K1 P 5S7
                 Phone: (613) 236-9561
                                                                                                     Si,:lltlhln <>f Pen.an Mailing CorrupaNlence




                                                                                                                                       l'lWREVOl




PAGE 1118 t RCVD AT 41812008 3:34:57 PM !Eastern Daylight Timep SVR:USPTO-EFXRF-6134*DNIS:2738300 1 CSID:613230 8821 *DURATION (mm-ss):04,14
                       Case 6:20-cv-00474-ADA Document 85-10 Filed 03/17/21 Page 4 of 19
        04/08/08          15: 23 FAX 613 230 8821                         MARKS & CLERK                             RECEIVED                        ~002
                                - - - --~- --· -                                -        - - - - - CENTRAL FAX CENTER
                   Serial No. 10/227,863
                   Art Unit 2616                                                                                  APR O8 2008

                                                                                                                                   PATENT

                                                                                                  Agent's Docket No. 13598-US
                                IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


                   In re Application of                                         )
                                                                                )
                   ZABIHI, Attaullah et al.                                     )
                                                                                )
                   Serial No: 10/227J863                                        )         Art Unit: 2616
                                                                                )"
                   Filed: August 27, 2002                                       )          Examiner: LY, Anh Vu H.
                                                                                }

                   For:      STACKABLE VIRTUAL LOCAL AREA NETWORK PROVISIONING IN
                             BRIDGED NETWORKS

                                                                                                               April 8, 2008

                   Commissioner for Patents
                   u_s. Patent and Trademark Office
                   Alexandria, VA 22313-1450


                                   RESPONSE TO FINAL ACTION MAILED JANUARY 8, 2008

                   Sir:
                             In response to the Office Action mailed January 8, 2008, please amend this
                   application as follows:




PAGE 2/18 t RCVD AT 41812008 3:34:57 PM [Eastern Daylight TimeJ I SVR:USPTQ.EFXRF-6134 1 DNIS:2738300 *CSID:613 230 8821 t DURATION (mm-ss):04,14
                      Case 6:20-cv-00474-ADA Document 85-10 Filed 03/17/21 Page 5 of 19
      04/08/08        15:23 FAX 613 230 8821                          MARKS & CLERK ..;                                                         '41003
                ---·--··-- ---·                                --·-------· - -                                 RECEIVED
                  Serial No. 10/227,863                                                                  CENTRAL FAX CENTER
                  Art Unit 2616
                                                                                                             APR O8 2008
                  AMENDMENTS TO THE CLAIMS


                  1. (currently amended).                 A method of provisioning a backbone Virtual Local ~a
                  Network (VLAN) comprising:
                            a.        obtaining at least one backbone VLAN Identifier (ID);
                            b.        selecting a plurality of backbone VLAN trunks; and
                            c.        associating the backbone VLAN ID with each one of the plurality of
                  backbone VLAN trunkst .Qy;,
                            cl.       determining a plurality of stackable tnmk ports corresponding to the
                  plurality of backbone VLAN trunks: and
                            c2.       associating the backbone VLAN ID with each one of ~e plurality of
                  stackable trunk ports;
                  the selection and association of the backbone VLAN ID with each one of the plurality of
                  backbone VLAN trunks being undertaken irrespective of one of an in-use and a stand-by
                  designation of each one of the plurality of backbone VLAN trunks and each one of the
                  plurality of stackable trunk ports.


                  2. (previously amended)                 A method of provisioning a backbone VLAN as claimed in
                  claim 1, the method further comprising tracking previously obtained backbone VLAN IDs.


                  3. (previously amended)                 A roethod of provisioning a backbone VLAN as claimed in
                  claim 1, the method fu{ther comprising generating the at least one backbon~ VLAN ID.


                  4. (previously amended)                 A method of provisioning a backbone VLAN as claimed in
                  claim 3, wherein generating the at least one backbone VLAN ID comprises generating a
                  unique backbone VLAN ID.


                  5. (previously amended)                 A method of provisioning a backbone VLAN as claimed in
                  claim 1, wherein selecting the plurality of backbone VLAN trunks comprises selecting all
                  managed backbone VLAN trunks.




                                                                              2.


PAGE 3118 t RCVD AT 41812008 3:34:57 PM (Eastern Daylight Time)* SVR:USPTO-EFXRF~34 t DHIS:2738300 *CSID:613 230 8821 *DURATION (mm-ss):04-14
                      Case 6:20-cv-00474-ADA Document 85-10 Filed 03/17/21 Page 6 of 19
      04/08/08       15:23 FAX 613 230 8821                           MARKS & CLER.!L_.                                                         ~004

                 Serial No. 10/227,S63
                 ArtUnit2616


                 6. (cWTe11tly amended)                  A method of provisioning a backbone VLAN as claimed in
                 claim 5, wherein selecting all managed backbone VLAN trunks, the :met:haa ferther
                 comprises selecting all managed backbone VLAN trunks in an associated realm of
                 management.


                  7. {previously amended)                A method of provisioning a backbone VLAN as claimed in
                  claim 5 further comprising de-selecting at least one backbone VLAN trunk.


                  8. ( cancelled)


                  9. (currently amended)                 A method of provisioning a backbone VLAN as claimed in
                  claim [[8]] l, wherein determining the plurality of stackable trunk ports comprises selecting
                  all managed stackable trunk ports.


                  10. (previously amended)               A method of provisioning a backbone VLAN as claimed in
                  claim 9, wherein selecting all stackable trunk ports-comprises selecting all managed
                  stackable trunk ports in the associated realm of management.


                  11. (previously amended)               A method of provisioning a backbone VLAN as claimed                         m:
                  claim 9 further comprising de-selecting at least one se]ected stackable trunk port


                  12. (currently amended)                A method of provisioning a backbone VLAN as claimed in
                  claim [[8]] !, wherein associating the backbone VLAN ID with each one of the plurality of
                  stackable trunk ports 90mprises issuing commands to the plurality of stackable trunk ports
                  to enable support for backbone VLAN ID associated communications.


                  13. (cancelled)


                  14. (cancelled)




                                                                              3

         1
PAGE 4118 RCVD AT 418/2008 3:34:57 PM [Eastern Daylight Time]* SVR:USPTo.EFXRF-6/34 1 DNIS:2738300' CSID:613 230 8821 *DURATION (mm-ss):04·14
                        Case 6:20-cv-00474-ADA Document 85-10 Filed 03/17/21 Page 7 of 19
--- -
  04/08/08            15:23 FAX 613 230 8821          ::.;:_____=.;;;.;...;.-.
                                                                MARKS & . .CLERK
                                                                               . . .==--                                                        ~005

                   Serial No. 10/227,863
                   AnUnit2616



                   15. (previously amended)                A method of provisioning a backbone VLAN as claimed in
                   claim 1, further comprising issuing commands to determine a backbone VLAN
                   provisioning status associated with at least one of a backbone VLAN, a backbone VLAN
                   trunk, a stackable trunk port, a tunnel access port, and a VLAN access port.


                   16. (previously amended)                A method of provisioning a backbone VLAN as claimed in
                   claim 1, further comprising defining at least one switching JUle by specifying one of:
                             i.        a VLAN access port to VLAN access port binding;
                             ii.       a VLAN access port to VLAN trunk port binding;
                             iii.      a VLAN access port to stackable trunk port binding;
                             iv.       a VLAN trunk port to VLAN trunk port bi;o.ding~ and
                             v.        a tunnel access port to stackable trunk port binding.


                   17. (currently amended)                  A method of prov.isioning a backbone VLAN ~
                   comprising:
                             a.        obtaining a plw-ality of backbone VLAN IDs associated with a
                   corresponding plurality ofpl'ovisioned backbone VLANs; and
                             b.        associating the plurality of backbone VI.AN IDs with the backbone VLAN
                   trunk'; QY
                             bl.       determining at least one stackable trunk port corresponding to                       the backbone
                   VLAN trunk; and
                             b2.       associating the backbone VLAN IDs with the at least one stack.able trunk
                   J2Qlt.
                   the association of the plurality of backbone VLAN IDs with the backbone VLAN trunk
                   being undertaken irrespective of one of an in-use and a stand"by designation of the
                   backbone VLAN trunk and the at least one stackable trunk port.


                   18. (previously amended)               , A method of provisioning a backbone VLAN trunk as
                   claimed in claim 17, wherein obtaining the plurality of backbone VLAN IDs, comprises
                   obtaining backbone VLAN IDs associated with all provisioned backbone VLANs.




                                                                                4


 PAGE 5/18 *RCVD AT 41812008 3:34:57 PM [Eastern Daylight TimeJ aSVR:USPTQ.EFXRF.fi/34 1 DNIS:2738300 R CSID:613 230 8821 *DURATION (mm,ss):04,14
                      Case 6:20-cv-00474-ADA Document 85-10 Filed 03/17/21 Page 8 of 19
                                                                                                  ),

      04/08/08        15:24 FAX 613 230 8821                          MARKS & C~E__R_K___              __                                        '4J 006
----------- - - -
                  Serial No. 10/227,863
                  Art Unit 2616



                  19. (previously amended)                A method of provisioning a backbone VLAN trunk as
                  claimed in claim 17, wherein obtaining backbone VLAN IDs associated with all
                  provisioned backbone VLANs comprises obtaining backbone VLAN IDs associated with
                  all provisioned backbone VLANs in a realm of management.


                  20. (previously amended)                A method of provisioning a backbone VLAN tnmk as
                  claimed in claim 17, further comprising disregarding at least one backbone VLAN ID
                  subsequent to obtaining the plurality of backbone VLAN IDs.


                  21. (cancelled)


                  22. (currently amended)                 A method of provisioning a backbone VLAN trunk as
                  claimed in claim [[21]]         lL wherein associating the backbone VLAN ID~ with the at least
                   one stackable tnmk. port comprises issuing at least one command to the at least one
                  stackable trunk port to enable support for backbone VLAN ID associated communications.


                  23. (previously amended)                A method of provisioning a backbone VLAN trunk as
                  claimed in claim 17, further comprising issuing commands to determine a backbone VLAN
                  provisioning status associated with at least one of a backbone VLAN, a backbone VLAN
                  trunk, and a stackable trunk port.


                  24. (previously amended)                A method of provisioning a stackable trunk port comprising:
                            a.        obtaining a plurality of backbone VLAN IDs associated with a
                  corresponding plurality of provisioned backbone VLANs; and
                            b.        associating the plurality of backbone VLAN IDs with the stackable trunk
                  port;
                  the association of the plurality of backbone VLAN IDs with the stackable trunk port being
                  undertaken irrespective of one of an in-use and a stand-by designation of the stackable
                  trunk port.




                                                                               s
PAGE 6/18 •RCVD AT 4f8/2008 3:34:57 PM [Eastern Daylight TirneJ' SVR:USPTo.EFXRF-6134 •DNIS:2738300 •CSID:613 230 8821 *DURATION (mm-ss):04-14
                     Case 6:20-cv-00474-ADA Document 85-10 Filed 03/17/21 Page 9 of 19
     04/08/08    15:24 FAX 613 230 8821                              MARKS & CLE~=:K,____                                                   14] 007_
              - - - - - ------~--
                 Serial No. 10/227,863
                 Art Unit 2616



                 25. (previously amended)                A method of provisioning a stackable trunk port as claimed in
                 claim 24, wherein obtaining the plurality of backbone VLAN IDs further comprises
                 obtaining backbone VLAN IDs associated with all provisioned backbone VLANs.


                  26. (previously amended)               A method of provisioning a stackable trunk port as claimed in
                  claim 24, wherein obtaining backbone VLAN IDs associated with all provisioned backbone
                  VLANs further comprises obtaining backbone VLAN IDs associated with all provisioned
                  backbone VLANs in a realm of management.


                  27. (previously amended)               A method of provisioning a stackable trunk port as claimed in
                  claim 24, further comprising disregarding at least one backbone VLAN ID subsequent to
                  obtaining the plurality of backbone VLAN IDs.


                  28. (previously amended)               A method of provisioning a stackable trunk port as claimed in
                  claim 24, wherein associating the backbone VLAN IDs with the stackable tnmk port
                  comprises issuing at ]east one command to the stackable trunk port to enable support for
                  backbone VLAN ID associated communications.


                  29. (previously amended)               A method of provisioning a stackable trunk port as claimed in
                  claim 24, further comprising issuing commands to determine a backbone VLAN
                  provisioning status associated with at least one of a backbone VL.AN, and a stackable trunk
                  port.


                  30. (currently amended)                A backbone VLAN provisioning lH:u'BaB inaehiae computer
                  int.erface comprising:
                            a.       a backbone VLAN ID selector for selecting a plurality of backbone VLAN
                  IDs;
                            b.       a backbone VLAN trunk selector for selecting a plurality of backbone
                  VLAN trunks; and
                            c.       an activator for committing associations between the plurality of backbone
                  VLAN IDs and the plurality of backbone VLAN trunks;



                                                                              6

PAGE 7118 1 RCVD AT 41812008 3:34:57 PM (Eastern Daylight Time)' SVR:USPTO-EFXRF~34 1 DNIS:2738300' CSID:613 230 8821 aDURATION (mm-ss):04,14
                     Case 6:20-cv-00474-ADA Document 85-10 Filed 03/17/21 Page 10 of 19
  04/08/08 15:24 FAX 613 230 8821      MARKS & CLERK                                                                                            @J 008
-~--·--- · - -              - - - - · --.-       ='---
                 Serial No. 10/227,&63
                 Art Unit 2616



                 the associations between the plurality of backbone VLAN IDs and the plurality of backbone
                  VLAN trunks being undertaken irrespective of one of an in-use and a stand-by designation
                  of each one of the plurality of backbone VLAN trunks.


                  31. (currently amended)                A backbone VLAN provisioning human maeai.ae computer
                  interface as claimed in claim 3 0, wherein the backbone VLAN ID selector is further
                  operable to select the plurality of backbone VLAN IDs corresponding to all backbone
                  VLANs provisioned in a managed communications network.


                  32. (currently amended)                A backbone VLAN provisioning ln1ma:a maemae computer
                  interface as claimed in claim 30, wherein the backbone VLAN ID selector is further
                 · operable to de-select at least one backbone VLAN ID from the plurality of selected
                  backbone VLAN IDs.


                  33. (currently amended)                A backbone VLAN provisioning lnmum maeh:ine computer
                  intedace as claimed in claim 30, wherein the backbone VLAN trunk selector is further
                  operable to select all backbone VLAN trunks provisioned in a managed communications
                  network.


                  34. (currently amended)                A backbone VLAN provisioning lRimae. i:naslti:e:e computer
                  interface as claimed in claim 30, wherein the backbone VLAN trunk selector is further
                  operable to de-select at least one backbone VLAN trunk from the plurality of selected
                  backbone VLAN trunks.


                  35. (currently amended)                 A backbone VLAN provisioning hwww maehme computer
                  interface as claimed in claim 30, wherein the activator is further operable to initiate the
                  issuing of at least one command to effect the associations between the plurality of backbone
                . VLAN IDs and the plurality ofbackbone'VLAN trunks.




                                                                              7

         1
PAGE 8f18 RCVD AT 4/812008 3:34:57 PM [Eastern Daylight TimeJ I SVR:USPTO-EFXRF,6134 *DNIS:2738300 *CSID:613 230 8821 *DURATION (mm-ss):04·14
                    Case 6:20-cv-00474-ADA Document 85-10 Filed 03/17/21 Page 11 of 19
      04/08/08       15:24 FAX 613 230 8821                _ _ _ MA~S ~ CLERK                                                               ~009

                 Serial No. 10/2:2.7,863
                 Art Unit 2616



                  36. (currently amended)               A backbone VLAN provisioning 1*i:man maebifte computer
                  interface as claimed in claim 30, wherein the backbone VLAN trunk selector further
                  comprises a stackable trunk port selector operable to select at least one stackable trunk port.


                  3 7. (currently amended)              A backbone VLAN provisioning h'i:Hflafl maGltifle computer
                  interface as claimed in claim 3 6, wherein stackable trunk port selector operable to select all
                  stackable trunk ports in a managed commwiications network.


                  38. (currently amended)               A backbone VLAN provisioning hHmflR maehine computer
                  interface as claimed in claim 37, wherein stackable trunk port selector is further operable to
                  de-select at least one stackable trunk port.


                  39. (currently amended)               A backbone VLAN provisioning h\:lfFJ.an maehiB:e computer
                  interface as claimed in claim 37, wherein the activator is further operable to initiate the
                  issuing of at least one command to effect the associations between the plurality of backbone
                  VLAN IDs and the plurality of stackable trunk ports.


                  40. (currently amended)               A backbone VLAN provisioning ftlf&ian maehine. computer
                  interface as claimed in claim 30, further comprising a tunnel access port selector for
                  selecting at least two tunnel access ports.-


                  41. (currently amended)               A backbone VLAN provisioning hem.an rna.&B:Hl:e computer
                  interface as claimed in claim 40, the activator further being operable to effect associations
                  between the plurality of backbone VLAN IDs and the at least two tunnel access ports.


                  42. (currently amended)               A backbone VLAN provisioning mmla:& macbiae computer
                  interface as claimed in claim 41, wherein the activator is further operable to issue at least
                  one command to effect the associations between the plurality of backbone VLAN IDs and
                  the at least two tunnel access ports.




                                                                            8


PAGE 9118 *RCVD AT 4/8/2008 3:34:57 PM [Eastern Daylight TimeJ' SVR:USPTo.EFXRF~f34*DNIS:2738300 1 CSID:613230 8821 *DURATION (mm-ss):OM4
                     Case 6:20-cv-00474-ADA Document 85-10 Filed 03/17/21 Page 12 of 19
     04/08/08        15: 24 FAX 613 230 8821                 . _ _ MARKS & fLERK.,,,__ _ _                                                    ~010

                 Serial No. 10/227,863
                 Art Unit 2616



                 43. (currently amended)                  A backb,:me VLAN provisioning h.~aa maemae comput~r
                 interface as claimed in claim 30, further comprising means for displaying a backbone
                  VLAN provisioning status for at least one of a backbone VLAN, a b~ckbone VLAN trunk,
                  a stackable trunk port, a VLAN access port and a tunnel access port.


                  44. (currently amended)                 A backbone VLAN provisioning ht1maB meemae computer
                  interface as claimed in claim 30, further comprising means for defining at least one
                  switching rule by specifying a one of:
                            i.        a VLAN access port to VLAN access port binding;
                            ii.       a VLAN access port to VLAN trunk port binding;
                            iii.      a VLAN access port to stackable trunk port binding;
                            iv.       a VLAN trunk port to VLAN trunk port binding; and
                            v.        a tunnel access port to stackable trunk port binding.


                  45. (currently amended)                 A network management system using the htimim me.eh.i:fte
                  computer interface defined in claim 30 to e{fect backbone VLAN provisioning in a
                  managed communications network.




                                                                               9

PAGE 10/18 *RCVD AT 4/812008 3:34:57 PM [Eastern Da~ight TimeJ t SVR:USPTO-tfXRF-6/34 'DNIS:2738300 •CSID:613 230 8821 t DURATION (rnm-ss):04-14
                    Case 6:20-cv-00474-ADA Document 85-10 Filed 03/17/21 Page 13 of 19
     04/08/08        15:24 FAX 613 230 8821                          MARKS .§:_ CLERK;
                                                      ---                                                                                 ~011

                 Serial No. 10/227,863
                 Art Unit2616

                                                                                                              RECEIVED
                                                                                                       CENTRAL FAX CENTER
                                                                     REMARKS
                                                                                                            Afn ti 8 ,JuS
                           Claim 1 has been amended to include the limitations of previous claim 8 and to
                  properly introduce the abbreviation "ID". Claim 8 has been cancelled, and claims 9 and 12
                  made dependent on claim 1.
                           Claim 17 has been amended to include the limitations of previous claim 21. Claim
                  21 has been cancelled, and claim 22 made dependent on claim 17. Claim 22 has also been
                  am.ended to correct an antecedence issue.
                           Claims 30-45 have been amended to replace "human-machine interface" with
                  "'computer interface'', since the Examiner has stated that all hum.an-machine interfaces are
                  computer interfaces.
                           No new subject matter has been added, and the scope of the claims is no different
                  from that of claims previously on file.


                           The Examiner has objected to claims 8 and 30-45 as containing various specified
                  informality errors. Claim 8 has been cancelled. Claims 30-45 have been amended to
                  replace the term "hwnan-machine interface" with the term "computer interface", which the
                  Examiner feels is more appropriate.


                           The Examiner has objected to claims 1-45 under 35 U.S.C. §I02(e) as being
                  anticipated by U.S. Patent 6,678,241 issued to Gai et al.


                           Claim 1 includes the limitation of selecting a plurality of backbone VLAN trunks.
                  This is a limitation not ·taught by Gai. In the reasons for rejection, the Examiner states that
                  Gai teaches this limitation as the links 248 of Figure 2. In the Examiner's response to the
                  Applicant's previous argument.s, the Examiner states that the switches 230-246 of Gai
                  associate their respective trunk ports with the VLAN designations, citing column 7 lines 10-
                  15. However, as argued previously, the mere presence of the links 248 and the mere
                  association of the trunk ports with VLAN designations does not teach selecting the links,
                  especially in the context of a provisioning method. In order to teach this limitation of claim




                                                                            10

          1
PAGE 11/18 RCVD AT 41812008 3:34:57 PM (Eastern Da~ight TimeJ *SVR:USPTO.£FXRF-6/34 *DNIS:2738300 *CSID:613 230 8821 *DURATION (mm-ss):04-14
                     Case 6:20-cv-00474-ADA Document 85-10 Filed 03/17/21 Page 14 of 19
     04/08/08        15:25 FAX 613 230 8821                            MARKS &_ CLERK _ _          __                                          ~012
                                                        ---
                  Serial No. 10/227,863
                  Art Unit 21516



                  1, the Examiner must show where Gai teaches selecting one of the links as part of a .
                  provisioning method.
                            Claim 1 also includes the limitation of associating the backbone VLAN ID with
                  each one of a plurality of stackable tronk ports. This is a limitation not taught by Gai. The
                  Examiner states (with respect to previous claim 8) that Gai teaches associating the
                  backbone VLAN ID with each one of a plurality of stackable trunk ports at colwnn 14 lines
                  28-30 and FIG. 3 elements 302a-302c. However, these passages teach only association of a
                  VLAN ID with a trunk port, and not with a stackable trunk port. The present invention, as
                  claimed, is directed to a provisioning method whlch enables a number of possible actual
                  VLANs beyond the usual 4096 limit. Backbone VLANs travel over backbone VLAN
                  trunks, which are defined between stackable trunk ports on core routers. The qualification
                  of the trunk ports in claim 1 as being stackable is important, as this allows VLANs to be
                  stacke4 beyond the usual limit of 4096. The Applicant respectfully points out that the
                  extension of the number of VLANs beyond 4096 is not intended to be explicitly claimed.
                  but is merely <1n advantage          of the invention realized by the explicit limitation of associating
                  VLAN IDs with stackable trunk ports. lbis difference between claim 1 and Gai is
                  important, as the advantages of the present invention enabled by claim 1 are not possible
                  using the teachings of Gai.
                            Claim 1 also includes the limitation that the selection and association of the
                  backbone VLAN IDs with the backbone VLAN tnmks is undertaken irrespective of an in·
                  use and a stand-by designation of the backbone VLAN trunks. This is a limitation not
                  taught by Gai. The Examiner states that "each physical VLAN is designated as ACTIVE,
                  STAND-BY, and UNUSABLE. This implies that the trunks in the physical VLANs
                  associated with each logi,cal VLAN are undertaken irrespective of a one in-use and/or
                  stand-by designation". As argued previously, this is actually contrary to the limitation of
                  claim 1. Because each logical VLAN (which the Examiner has equated with a backbone
                  VLAN by equating the ID RED with a backbone VLAN ID) of Gai deliberately has one
                  active physical VLAN associated with it and a mun ber of stand-by physical VLANs, the ·
                  association cannot be said to be irrespective of whether the trunk is in-use or stand-by. In
                  fact, if Gai's association was irrespective of whether the tnm.ks were in-use or stand-by,
                  then the method taught by Gai would not work because the entire point of Gai is to have



                                                                               11

PAGE 12/18 *RCVD AT 418/2008 3:34:57 PM (Eastern Daylight Time)• SVR:USPTO.£FXRF.fi/34 1 DNIS:2738300 1 CSID:613 230 8821 'DURATION (mm-ss):04-14
                    Case 6:20-cv-00474-ADA Document 85-10 Filed 03/17/21 Page 15 of 19
     04/08/08        15:25 FAX 613 230 8821                          MARKS     &   CLERK                                                    ~013

                 Serial No. 10/227,863
                 Art Unit 2616



                  exactly one in-use physical VLAN and one or more stand-by physical VLANs to act as
                  redundant VLANs should the active VLAN fail.


                            Claims 2-7, 9-12, 15, arid 16 are dependent on claim 1 and include the same
                  limitations discussed above. Because Gai does not teach each and every element of the
                  claims, the Applicant respectfully submits that claims 1-7, 9-12, 15, and 16 are not
                  anticipated by Oai.


                            Claim J7 includes the limitation of obtaining a plurality of backbone VLAN IDs
                  associated with a corresponding plurality of provisioned backbone VLANs. This is a
                  limitation not taught by Gai. In the reasons for rejection, the Examiner states that Gai
                  teaches this limitation in Figure 5C as the values RED, BLUE, etc. However, as argued
                  previously, the mere presence of the VLAN IDs does not teach obtaining the VLAN IDs,
                  especially in the context of a provisioning method. In order to teach this limitation of claim
                  17, the Examiner must show where Gai teaches obtaining backbone VLAN IDs associated
                  with a corresponding plurality of provisioned backbone VL~s.
                            Claim 17 also includes the limitation of associating the backbone VLAN ID with
                  each one of a plurality of stackable trunk ports. This is a limitation not taught by Gai. The
                  Examiner states (with respect to previous claim 21) that Gai teaches associating the
                  backbone VLAN ID with each one of a plurality of stackable trunk ports at column 14 lines
                  28-30 and FIO. 3 elements 302a-302c. However, these passages teach only association of a
                  VLAN ID with a trunk port, and not with a stackable trunk port. The present invention, as
                  claimed, is directed to a provisioning method which enables a number of possible actual
                  VLANs beyond the usual 4096 J.4nit. Backbone VLANs travel over backbone VLAN
                  trunks, which are defmed between stackable trunk ports on core routers. The qualification
                  of the trunk ports in claim 17 as being stackable is important, as this allows VLANs to be.
                  stacked beyond the usual limit of 4096. The Applicant respectfully points out that the
                  extension of the number ofVLANs beyond 4096 is not intended to be explicitly claimed,
                  but is merely an advantage of the invention realized by the explicit limitation of associating
                  VLAN IDs with stackable trunk ports. This difference between claim 17 and Gai is




                                                                              12

PAGE 13118 *RCVD AT 41812008 3:34:57 PM ~astern Daylight Time)I SVR:USPTO.ffXRF-6/34 •ONIS:2738300 *CSID:613 230 8821 1 DURATION (mm-ss):04-14
                     Case 6:20-cv-00474-ADA Document 85-10 Filed 03/17/21 Page 16 of 19
     04108108        15:26 FAX 613 230 8821                   ---~!{KS & CL~.RK _ __                                                           ~014

                 Serial No. 101227,863
                 Art Unit 2616



                  important, as the advantages of the present invention enabled by claim 17 a.re not possible
                  using the teachings of Gai.
                            Claim 17 also includes the limitation that the selection and association of the
                  backbone VLAN IDs with the backbone VLAN trunk is undertaken irrespective of an in-
                  use and a stand-by designation of the backbone VLAN trunks. This is a limitation not
                  taught by Gai. Toe Examiner states that "each physical VLAN is designated as ACTIVE,
                  STAND-BY, and UNUSABLE. This implies that the trunks in the physical VLANs
                  associated with each logical VLAN are undertaken irrespective of a one in•use and/or
                  stand-by designation". As argued previously, this is actually contrary to the limitation of
                  claim 17. Because each logical VLAN (which the Examiner has equated with a backbone
                  VLAN by equating the ID RED with a backbone VLAN ID) of Gai deliberately has one
                  active physical VLAN associated with it and a number of stand-by physical VLANs, the
                  association cannot be said to be irrespective of whether the trunk is in-use or stand-by. In
                  fact, if Gai' s association was irrespective of whether the trunks were in-use or stand-by,
                  then the method tau~t by Gai would not work because the entire point of Gai is to have
                  exactly one in-use physical VLAN and one or more stand-by physical VLANs to act as
                  redundant VLANs should the a~tive VLAN fail.


                            Claims 18-20, 22 and 23 are dependent on claim 17 and include the same limitations
                  discussed above. Because Gai does not teach each and every element of the claims, the
                  Applicant respectfully submits that claims 17-20, 22, and 23 are not anticipated by GaL


                            Claim 24 is directed to a method of provisioning a stackable trunk port. The
                  Examiner has not shown where Gai teaches a method of provisioning a stackable trunk
                  port.
                            Claim 24 includes the limitation of obtaining a plurality of backbone VLAN IDs
                  associated with a corresponding plurality of provisioned backbone VLANs. This is a
                  limit:alion not taught by Gai. The Examiner states that Gai teaches this in Figure 5c as the
                  IDs RED, BLUE, etc. However, as discussed above with reference to claim 17, the mere
                  presence of IDs is not sufficient to show a step of obtaining the IDs, certainly not in the
                  context of a method of provisioning.



                                                                               13

PAGE 14118 1 RCVD AT 4/8/2008 3:34:57 PM [Eastern Da~ight Time)• SVR:USPTO.ffXRF-6/34 3 DNIS:2738300 1 CSI0:613 230 8821 1 DURATION (mm-ss):04-14
                     Case 6:20-cv-00474-ADA Document 85-10 Filed 03/17/21 Page 17 of 19
      04/08108       15:26 FAX 613 230 8821                  _ _ M4RKS & CLER=K_ _                                                            ~015

                 Serial No. 10m1 ,863
                 Art Unit 2616



                            Claim 2~ also includes the limitation of associating the plurality of backbone VLAN
                  IDs with the stackable trunk port. This is a limitation not taught by Gai. The Examiner
                  cites colUIDD 14 lines 28-30 and Figuie 3 of Gai as teaching this limitation. However, these
                  passages do not teach association of backbone VLAN IDs with stackable trunk ports. The
                  present invention, as claimed, is directed to a provisioning method which enables a mnnber
                  ofpossible     actual VLANs beyond the usual 4096 limit. Backbone VLANs travel over
                  backbone VLAN tnmks, which are defined between stackable trunk ports on core routers.
                  The qualification of the trunk ports in claim 24 as being stackable is import.ant, as this
                  allows VLANs to be stacked beyond the usual limit of 4096. The Applicant respectfully
                  points out that the extension of the number ofVLANs beyond 4096 is not intended to be
                  explicitly claimed, but is merely an advantage of the invention realized by the explicit
                  limitation of associating backbone VLAN IDs with stackable trunk ports. This 'diff':rence
                  between claim 24 and Gai is import.ant, as the advantages of the present invention enabled
                  by claim 24 are not possible using the teachings of Gai.
                            Claim 24 also includes the limitation that the association of the plurality of
                  backbone VLAN IDs with the stackable trunk port is undertaken irrespective of the in-use
                  or stand-by designation of the stackable trunk port. However, as discussed above with
                  reference to claims 1 and 17, Gai expressly talces into account whether a physical VLAN is
                  active or stand-by in making the association, and is therefore the opposite of "irrespective".


                            Claims 25-29 are dependent on claim 24 and include the same limitations discussed
                  above. Since Gai does not teach each and every element of the claims, the Applicant
                  respectfully submits that claims 24-29 are not anticipated by Gai


                            Claim 3 0 is directed to a backbone VLAN provisioning computer machine interface.
                  The limitations of the claims include selectors and activators for effecting specified actions.
                  Toe.Examiner has not shown where Gai teaches such a computer interface. The Examiner
                  has treated claim 30 the same as claim 1, but these are different categories of claims and
                  comprise different limitations. For example, the Examiner a~resses the preamble of claim
                  30 by stating that Gai discloses a method of provisioning a backbone VLAN in Figure 4.
                  However, Figure 4 in no way discloses a computer interface as recited in claim 30. This



                                                                              14

PAGE 15118 *RCVD AT 418/2008 3:34:57 PM (Eastern Da~ighl Time) 1 SVR:USPTO-EFXRF-6/34 1 DNIS:2738300' CSID:613 230 8821 'DURATION (mm-ss):Q4.14
                     Case 6:20-cv-00474-ADA Document 85-10 Filed 03/17/21 Page 18 of 19
       04/08/08       15:26 FAX 613 230 8821                           MARKS    &   CLERK                                                       141016

                 Serial No. 10/227,863
                 Art Unit 2616



                  ignores a major aspect of the invention., which is a NMS interface with specified
                  functionality buttons which simplifies provisioning of backbone VLANs.
                            Claim 30 includes the limitation of a backbone VLAN ID selector for selecting a
                  plurality of backbone VLAN IDs. As discussed above, Gai does not teach backbone VLAN
                  IDs. In additio~ the Examiner has not shown where Gai teaches such a selector within a
                  human-machine interlace.
                            Claim 30 also includes the limitation of a backbone VLAN trunk selector for
                  selecting a plurality of backbone VLAN trunks. As discussed above, Gai does not teach
                  backbone VLAN trunks. In addition, the Examiner has not shown where Gai teaches such
                  a selector within a human-machine interface.
                            Claim 30 also includes the limitation of an activator for committing associations
                  between the plurality of backbone VLAN IDs and the plurality of backbone VLAN trunks.
                  As discussed above, Ga{ does not teach backbone VLAN IDs or backbone VLAN trunks.
                  In addition, the Examiner has not shown where Gai teaches such an activato~ within a
                  human-machine inted"ace.
                            Claim 30 also includes the limitation that the associations between the plurality of
                  backbone VLAN IDs and the plurality of backbone VLAN trunks is undertaken irrespective
                  of the in-use or stand-by designation of the backbone VLAN trunks. Howev~r, as discussed
                  above with reference to claims 1 and 17. Gai expressly takes into account whether a
                  physical VLAN is active or stand-by in making the association, and is therefore the
                  opposite of "irrespective".
                            Claims 31-44 are dependent on claim 30 and include the same limitations discussed
                  above. Claim 45 is directed to an NMS which includes the limitations of claim 30. Since
                  Gai does not teach each and every element of the claims, the Applicant respectfully submits
                  that claims 30-45 are not anticipated by Oai.


                            The Examiner is kindly asked to consider the aspect of the invention reflected in
                  claims 30-4S. namely the NMS interface whose inventive elements simplify provisioning of
                  backbone VLANs. The Applicant made such a request in response to the previous Office
                  Action, but the Examiner has again failed to address the specific elemenr.s of claims 30-45,
                . and has not addressed our previous arguments with respect to claims 30-45.



                                                                             15
          1
PAGE 16/18 RCVD AT 41812008 3:34:57 PM (Eastern Da~ight TimeJ *SVR:USPTO.£FXRF-6/34 1 DNIS:2738300 *CSID:613 230 8821 *DURATION (mm-ss):04-14
         . -·. ,.• Case 6:20-cv-00474-ADA Document 85-10 Filed 03/17/21 Page 19 of 19
     04/08/08 15:26 FAX 613 230 8821
                                    ---      MARKS~ CLERK                                                                                    ~017

                  Serial No. 10/227,863
                  Art Unit 2616




                           In view of the foregoing, it is·believed that the claims at present on file and as
                  amended herein are in condition for allowance. Reconsideration and action to this end is
                  respectfully requested.

                                                                                       Respectfully submitted,



                                                                                        ~~
                                                                                       S. Mark Budd
                                                                                       Registration No. 53,880
                                                                                       Agent of Record

                  MARKS & CLERK
                  P.O. Box 957, Station B
                  Ottawa, ON KIP 5S7 (613)236-9561




                                                                             16


PAGE 17/18 *RCVD AT 4/812008 3:34:57 PM (Eastern Da~ight Time) 1 SVR:USPTO-EFXRF-6/34 1 DNIS:2738300 *CSI0:613 230 8821 •DURATION (mm-ss):04-14
